—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered February 28, 2000, convicting her of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), criminally using drug paraphernalia in the second degree, and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that since she was not in the apartment in question moments after the undercover drug sale, the evidence was legally insufficient to establish her guilt. This contention is unpreserved for appellate review since she did not specify this ground in her motion to dismiss at trial (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19; People v Williams, 247 AD2d 416, 417). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*612The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. S. Miller, J.P., Schmidt, Townes and Crane, JJ., concur.